Citation Nr: 1525820	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypothyroidism (claimed as a thyroid condition).


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to June 1971, November 2001 to November 2002, April 2003 to October 2007, February 2008 to October 2008, February 2009 to February 2010, and April 2010 to April 2011.  The Board also notes that between 1971 and 2001, the Veteran appears to have served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

Additionally, there appears to be some discrepancy in the record regarding whether the Veteran's periods of service from 2001 to 2011 were active duty or ACDUTRA periods.  However, the Board notes that the submitted DD 214 Forms all indicate that the dates served for those periods were for Active Duty Service and that he was being "Released from Active Duty" service.  Therefore, the Board has construed all of those periods of service as active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for hypothyroidism.  The Veteran timely requested reconsideration of the June 2009 rating decision, and in May 2011, the RO reconsidered the issue on appeal.  The Veteran perfected an appeal from the May 2011 rating decision.  

In November 2014, the Board remanded this claim for further development.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism did not exist at the time of his first period of active duty from July 1969 to June 1971.  

2.  Hypothyroidism was not incurred during a period of ACDUTRA prior to November 2001.  

3.  Hypothyroidism was noted upon entry onto active duty in November 2001 and was not aggravated during this or subsequent periods of service.




CONCLUSION OF LAW

The criteria to establish service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Hypothyroidism

The Veteran contends that he was diagnosed with hypothyroidism during his August to October 2001 period of ACDUTRA service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

Service department records show the Veteran had active duty service from July 1969 to June 1971, November 2001 to November 2002, April 2003 to October 2007, February 2008 to October 2008, February 2009 to February 2010, and April 2010 to April 2011.  The Board also notes that between 1971 and 2001, the Veteran appears to have served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Relevant to this appeal, the Veteran had ACDUTRA status from June 2, 2000, to June 16, 2000; and from July 10, 2000, to September 30, 2000.  He also has verified ACDUTRA service from August 1, 2001, to August 4, 2001, and from August 26, 2001 to October 5, 2001.  

Active duty for training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

A person entering into service is presumed sound except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness does not apply when a claimant, Veteran, or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In other words, the presumption of soundness generally does not apply to a period of ACDUTRA, unless a claimant had an entrance examination with no defects noted, prior to entering the period of ACDUTRA during which the injury or disease occurred.  Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable if the claimant has achieved "veteran" status during a prior period of service.  Id. at 48.

The Veteran's service records do not contain an entrance examination for the August to October 2001 period of ACDUTRA.  As a result, the presumption of soundness does not apply.  The evidence of record shows that the Veteran has claimed at various times that he was diagnosed with hypothyroidism sometime between 2000 and September 2001.  Most recently, the Veteran claimed being diagnosed by a private physician in September 2001.  However, there is no evidence of record that establishes a diagnosis of hypothyroidism in September 2001 or during an earlier period of ACDUTRA.  The Board notes that these records have been requested, but the Veteran has failed to respond to VA's request for authorization to release these records.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, the Board finds that hypothyroidism was not diagnosed during a period of ACDUTRA.  

Because the presumption of soundness does not apply to the Veteran's August to October 2001 period of ACDUTRA-and in order to prevail on his claim-the burden is on the Veteran to show that during subsequent periods of service: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  

In addition to finding that hypothyroidism was not diagnosed during a period of ACDUTRA, the Board further finds that hypothyroidism was noted and therefore preexisted a period of active duty service that commenced in November 2001.  Several treatment records, including a January 2002 service treatment record and a report of medical history completed on enlistment (but dated 4 days after enlistment) in November 2001, demonstrate that prior to his entrance into active duty service in November 2001 the Veteran had been diagnosed with hypothyroidism and was taking medication for that condition at that time.

VA and Service treatment records subsequent to November 2001 show that the Veteran received medical prescription refills for his thyroid condition on a continual basis.  

While the Veteran claims that his disease was aggravated because his prescription gradually increased in its dosage amount; the weight of the evidence, however, does not show that hypothyroidism was aggravated beyond the normal progress of the disease.  At the VA examination in April 2014, the examiner found that the Veteran's condition pre-existed his active duty service beginning in November 2001.  Significantly, the examiner opined, "The military did not aggravate [the Veteran's] hypothyroidism.  Physiologically it would not be reasonable that the military would aggravate hypothyroidism.  Having a dosage increase does not mean the condition has been aggravated."  The examiner further explained, "As a person is started on thyroid medication the dosage may need to be increased until their TSH [thyroid-stimulating hormone] is within normal limits.  Also, with time, weight fluctuations and the differences in the type of medication being taken for hypothyroidism the medication dosage may need to be adjusted."  The Board finds this medical opinion highly probative evidence.   

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran's hypothyroidism was not incurred during a period of ACDUTRA from August 1, 2001, to August 4, 2001 or from August 26, 2001 to October 5, 2001, pre-existed his November 2001 active duty service and was not aggravated thereafter during subsequent periods of service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the December 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning his thyroid condition.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran was afforded VA examination with respect to his claim in January 2009 and April 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for hypothyroidism.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in November 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the statement of the case.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for hypothyroidism is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


